PER CURIAM.
The order of this court, granted January 25, 1907, will be made to conform to the order now in force in the First Department. The application of the Public Service Commission for the First District, as the successor of the Board of Rapid Transit Railroad Commissioners for the City of New York, for the abrogation of the condition contained in our order, is therefore denied; but the time limit contained in said order is extended until October 15, 1911. See, also, 128 App. Div. 103, 112 N. Y. Supp. 619.